The Honorable Jim Hendren State Representative Route 1, Box 260 Sulphur Springs, AR 72768
Dear Representative Hendren:
I am writing in response to your request for my opinion on the following request:
  Can materials purchased by a contractor which he will use for construction of a volunteer fire department facility be exempt from sales tax under Arkansas Act 441?
RESPONSE
In my opinion, the answer to your questions is, in all likelihood, "yes."
The pertinent section of Act 441 of 1997, codified in A.C.A. §26-3-309(b), exempts from all sales taxes "purchases of supplies and materials to be used in the construction and maintenance of volunteer fire departments, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith. . . ." In my opinion, this exemption clearly applies to materials purchased by a contractor for the specified use.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh